DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            B.A., the mother,
                               Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                             No. 4D20-1335

                           [January 27, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No. 50-2018-DP-
000029-XXXX-MB.

    Antony P. Ryan, Director, and Paul O’Neil, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach,
for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

  Thomasina F. Moore, Statewide Director of Appeals, and Samantha
Costas Valley, Senior Attorney, Appellate Division, Florida Statewide
Guardian ad Litem Office, Tallahassee, for appellee Guardian ad Litem.

        ON APPELLEES’ MOTIONS FOR REHEARING, REHEARING
          EN BANC, CLARIFICATION, AND CERTIFICATION OF
             QUESTIONS OF GREAT PUBLIC IMPORTANCE

FORST, J.

   After this court’s opinion issued on October 14, 2020, Appellees
Department of Children and Families and Guardian ad Litem timely filed
separate motions for rehearing, rehearing en banc, clarification, and
certification of questions of great public importance. Appellees present
arguments that should have been, but were not, presented in their answer
briefs. Nonetheless, upon consideration of Appellees’ arguments and
Appellant’s responses, we grant the motions for rehearing and
clarification, and we deny the motions for rehearing en banc and
certification. We thus withdraw the October 14, 2020 opinion and
substitute this opinion in its place.

                         SUBSTITUTED OPINION

   B.A. (“the Mother”) appeals from the trial court’s order terminating her
parental rights as to her three-year-old daughter (“the Child”). She raises
three issues on appeal. On the first two issues, we summarily affirm
because the Mother was not deprived of due process and the trial court’s
abandonment finding was not based on stale information. We write only
to address the Mother’s final argument that the recent amendment to
section 39.811(5), Florida Statutes (2019), requires remand for a new
hearing to determine whether circumstances have changed, necessitating
a supplemental adjudicatory hearing and TPR order. Because this
argument has not been preserved for appeal, and because the record
unequivocally supports the trial court’s decision to terminate the Mother’s
parental rights and clearly establishes that the Mother was not prejudiced
by the delay in issuing the order, we affirm.

                               Background

    The Child was born on August 31, 2016. When the Child was
approximately five months old, the Mother began to regularly bring the
Child to L.D.—a caregiver who ran a childcare service. The Mother
routinely left the Child with L.D. for extensive periods of time beyond those
provided for in the childcare agreement. This persisted until November
2017, when a man brought the Child to L.D.’s childcare center and asked
if L.D. could take care of the Child. The man indicated that the Child had
been left with him and that he was unable to provide adequate care. L.D.
took the Child into her home and attempted to contact the Mother several
times over the following months.             However, her attempts were
unsuccessful, and the Mother never reached out to L.D. As a result, L.D.
contacted the Department of Children and Families (“the Department”),
and the Department initiated dependency proceedings. It also conducted
a diligent search for the Mother but was unable to locate her or serve her
with a case plan. The Mother’s absence continued for more than a year,
such that L.D. who had cared for the Child since November 2017,
expressed a willingness to adopt her.

   The Mother was not located until she was arrested on March 6, 2019.
On March 27, 2019, the Mother appeared before the trial court for the first
time with respect to the Child’s dependency case and was appointed
counsel. In December 2019, at the conclusion of the bench trial on the

                                     2
Department’s petition for the termination of the Mother’s parental rights,
the trial court issued an oral ruling granting the petition. However, the
trial court did not issue a written order of disposition until May 27, 2020.
That order and the delay in issuing it are the subject of the Mother’s
appeal.

                                  Analysis

   Competent substantial evidence supports the trial court’s decision to
terminate the Mother’s parental rights based on her failure to comply with
her case plan and abandonment of the Child. Our focus in this opinion is
the trial court’s failure to issue the written order of termination until five
months after the TPR hearing.

   During the 2019 legislative session, the Florida legislature added
paragraph (5) to section 39.811, Florida Statutes. This new paragraph
states:

          If the court terminates parental rights, the court shall enter
      a written order of disposition within 30 days after conclusion
      of the hearing briefly stating the facts upon which its decision
      to terminate the parental rights is made.

§ 39.811(5), Fla. Stat. (2019) (emphasis added).

   This statutory provision became effective on October 1, 2019—prior to
the completion of the termination of parental rights (“TPR”) bench trial.
See Ch. 2019-128, § 12, Laws of Fla. In response to this statutory change,
the Florida Supreme Court amended Florida Rule of Juvenile Procedure
8.825(j)(1)(A) to state:

         If the court finds after all of the evidence has been
      presented that the elements and one of the grounds for
      termination of parental rights have been established by clear
      and convincing evidence, the court shall enter a written order
      terminating parental rights and proceed with dispositional
      alternatives as provided by law within 30 days after
      conclusion of the adjudicatory hearing.

Fla. R. Juv. P. 8.525(j)(1)(A) (2019) (language added by the amendment is
underlined); see also In re Amendments to Fla. Rules of Juvenile
Procedure—2019 Fast-track Report, 286 So. 3d 82, 94 (Fla. 2019).



                                      3
   The “adjudicatory hearing” referenced by this rule is the TPR hearing.
See Fla. R. Juv. P. 8.525(a) (2019) (“The adjudicatory hearing shall be
conducted by the judge without a jury using the rules of evidence for civil
cases. At this hearing the court shall determine whether the elements
required by law for termination of parental rights have been established by
clear and convincing evidence.”) (emphasis added).

  In K.G. v. Department of Children & Families, 279 So. 3d 1228 (Fla. 4th
DCA 2019), we noted that:

      [w]hile an excessive delay between a non-jury trial and the
      entry of an order of disposition may require reversal, a delayed
      ruling does not, standing alone, justify setting aside the final
      judgment. To reverse, there must be a combination of delay
      plus an indication that something is seriously amiss on the
      merits.

Id. at 1230 (internal citations and quotation marks omitted). Although
K.G. was decided after the amendment to section 39.811, the opinion was
issued before the effective date of the amended statute. We acknowledged
this change, stating “the legislature has weighed in on an appropriate time
within which to issue an order of disposition in a TPR case.” Id. This new
provision was in effect and applicable to the instant case.

   Here, it is undisputed that the trial court did not issue its order
terminating parental rights nor the order proceeding with dispositional
alternatives within thirty days after the conclusion of the adjudicatory
hearing. This raises a question as to the validity of the written order and
what action, if any, an appellate court should take when the trial court’s
noncompliance with section 39.811(5) is presented on appeal.

    “If a court is to wait so long to issue a final judgment in a termination
of parental rights case, the court may well need to hold an additional
hearing to determine what has transpired in the child’s life before entering
the ultimate order affecting the child’s future.” A.D. v. Dep’t of Children &
Families, 273 So. 3d 1016, 1020 (Fla. 4th DCA 2019). The amendment to
section 39.811 validates the concern expressed in A.D. There is a
mechanism, however, for requesting this “additional hearing”: the timely
filing of a motion for rehearing. As recently discussed by our sister court,
“where an error by the [trial] court appears for the first time on the face of
a final order, a party must alert the court of the error via a motion for
rehearing or some other appropriate motion in order to preserve it for
appeal.” B.T. v. Dep’t of Children & Families, 300 So. 3d 1273, 1279 (Fla.
1st DCA 2020) (alteration in original) (quoting Smith v. Smith, 273 So. 3d

                                      4
1168, 1171 (Fla. 1st DCA 2019). B.T. added that “[t]his rule exists for good
reason. . . . It ensures ‘that the trial court has an opportunity to correct
an error at the earliest opportunity, when the court is still in a position to
recall the basis of its ruling.’” Id. at 1280 (quoting Eaton v. Eaton, 293 So.
3d 567, 568 (Fla. 1st DCA 2020)).

    Here, a motion for rehearing filed within ten days of the entry of the
court’s written order would have provided the Mother an opportunity to
argue that “there exists new and material evidence, which, if introduced
at the hearing would probably have changed the court’s decision and could
not, with reasonable diligence, have been discovered before and produced
at the hearing.” Fla. R. Juv. P. 8.265(a)(4) & (b)(1) (2019). In her initial
brief, the Mother argued that the delay in entering the TPR order resulted
in an order “based on stale information, not current circumstances.”
However, rather than merely making a broad statement in an appeal, she
should have sought to present and “flesh out” these arguments in a motion
for rehearing. As it stands, the Mother’s requested relief (remand) runs
counter to the emphasis on an expeditious process. See, e.g., § 39.0136(1),
Fla. Stat. (2019) (“The Legislature finds that time is of the essence for
establishing permanency for a child in the dependency system.”); C.M. v.
Dep’t of Children & Family Servs., 854 So. 2d 777, 779 (Fla. 4th DCA 2003)
(“[C]ourts are compelled to expedite proceedings to prevent children from
languishing in the foster care system. . . . Achieving permanent stability
in the child’s life is the paramount concern of the judicial process.”).

    The Mother failed to ask the trial court to consider “changed
circumstances” and reconsider its termination order. As the Mother’s rule
8.525(j)(1)(A) challenge was not preserved, our review is limited to
determining if the Mother’s appeal establishes “fundamental error.” See,
e.g., Jackson v. State, 983 So. 2d 562, 574 (Fla. 2008) (“[A]n unpreserved
error may be considered on appeal only if the error is fundamental.”);
Stalker v. State, 223 So. 3d 282, 283 (Fla. 4th DCA 2017) (“[Defendant] is
limited to arguing fundamental error because the alleged error he
complains of was not preserved.”). However, “[t]he doctrine of fundamental
error should be applied only in rare cases where a jurisdictional error
appears or where the interests of justice present a compelling demand for
its application.” Smith v. State, 521 So. 2d 106, 108 (Fla. 1988). The
Mother presented no evidence in her appeal that this is such a “rare case.”
Her only explanation as to the “changed circumstances” is that she is no
longer incarcerated and has attended judicial review hearings during the
five-month period between the TPR hearing and the issuance of the final
order. The latter claim is not supported by the record. We put aside the
issue as to whether a trial court’s noncompliance with section 39.811(5)
can ever constitute “fundamental error,” though noting, again, that the

                                      5
rules of juvenile procedure already provide an opportunity to bring
“changed circumstances” to the attention of the trial court. Thus, in the
instant case, as in C.M., we conclude that “[w]e do not deem the error in
this case to be fundamental and capable of being raised by the mother for
the first time on appeal.” 854 So. 2d at 780 (emphasis omitted).

                                 Conclusion

   Even though the final order of disposition was not issued in a timely
manner, we find that the record does not support a remand for further
proceedings. As such, we affirm the decision of the trial court terminating
the Mother’s parental rights.

   Affirmed.

CIKLIN and KUNTZ, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     6